—In an action, inter alia, to recover damages for malicious prosecution, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered May 14, 1997, which dismissed the complaint insofar as asserted against the defendant Town of Southampton.
*736Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly dismissed the plaintiffs malicious prosecution cause of action against the defendant Town of Southampton. The Town demonstrated, and the plaintiff failed to refute, that the criminal proceeding commenced against the plaintiff which terminated in favor of the plaintiff was supported by probable cause (see, James H. Rambo, Inc. v Genovese, 250 AD2d 734 [decided herewith]; Colon v City of New York, 60 NY2d 78; Burns v Wilkinson, 228 NY 113; Pandolfo v U.A. Cable Sys., 171 AD2d 1013; Oceanside Enters. v Capobianco, 146 AD2d 685; Williams v Pinks, Feldman & Brooks, 141 AD2d 723).
The plaintiffs remaining contention is without merit. Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.